Citation Nr: 0703300	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-14 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel
INTRODUCTION

The veteran had active military service from September 1974 
to October 1975.  He died on June [redacted], 2004.  The appellant is 
his surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in October 2004 by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

On November 17, 2006, the appellant testified at a hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  At death the veteran was service-connected for post-
traumatic stress disorder (PTSD), a psychiatric disorder.

2.  There is no competent medical evidence of record that the 
veteran's one service-connected disability, PTSD, contributed 
substantially or materially to his death, combined to cause 
his death, or aided or lent assistance to the production of 
his death.


CONCLUSION OF LAW

Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.159(a)(1), 3.312 (2006); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has fulfilled the notice and duty to assist provisions of 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A letter sent to 
the appellant in July 2004 by the RO satisfied the statutory 
and regulatory duty to notify provisions.  VA obtained 
medical opinions from two VA staff physicians addressing the 
medical question of whether, as the appellant has alleged, 
the veteran's service-connected psychiatric disability of 
PTSD was the principal cause of the veteran's death or 
substantially or materially contributed to his death.  There 
is no indication in the record that additional evidence 
material to the issue decided herein which is not part of the 
veteran's claims file is available.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service connected 
disability will be considered as the principal (primary) 
cause of death when such disability singly or jointly with 
some other condition was the immediate or underlying cause of 
death or was etiologically related thereto.  A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312 
(2006).

The only evidence with probative value on medical questions 
such as whether a particular physical disease or disorder or 
a particular mental disease or disorder caused an 
individual's death or substantially or materially contributed 
to death is competent medical evidence.  Competent medical 
evidence means evidence provided by a person who is qualified 
by education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1) 
(2006).
It is not in dispute that the deceased veteran, who was 17 
years of age at entrance upon active military service, 18 
years of age at his separation from active service, and 46 
years of age at death had, at the time of his death, a 
history of excessive use of alcohol.

According to a statement received in August 2004 from the 
private family practice physician who treated the veteran 
during his final hospitalization, on the day he was admitted 
to the non-VA community hospital where he died, he reportedly 
had consumed "a fair amount of alcohol", passed out, and 
became unresponsive.  (The private physician did not identify 
in his statement the source or sources who "reportedly" 
noted the history as he stated it.)  Although the veteran's 
hospital chart from his terminal stay in the community 
hospital where he died or a copy of same is not contained in 
the claims file, a VA mental health clinic note which is of 
record shows that the appellant stated by telephone to a VA 
physician at the VA mental health clinic in late May 2004, 
which was approximately two weeks prior to the veteran's 
death while he was an inpatient at the community hospital, 
that on May 22, 2004, the veteran "collapsed" at their home 
and was taken to the community hospital where he was admitted 
that day.  Accepting the accuracy of the appellant's 
statement in that regard, it is noted that there were 13 full 
inpatient days between the date of the veteran's hospital 
admission, May 22, 2004, and his date of death, June [redacted], 2004.

The veteran's death certificate, which was signed by the 
private treating family practice physician, listed the 
immediate cause of the veteran's death on June [redacted], 2004, as 
aspiration/asphyxia.  "Aspiration" is the act of inhaling.  
"Asphyxia" is a medical term which means pathological 
changes caused by lack of oxygen in respired air, resulting 
in hypoxia and hypercapnia.  "Hypoxia" is the reduction of 
oxygen supply to tissue below physiological levels despite 
adequate perfusion of the tissue by blood.  "Hypercapnia" 
is the excess of carbon dioxide in the blood.  See Dorland's 
Illustrated Medical Dictionary 149, 792, 812 (28th ed., 
1994).

The veteran's death certificate listed CVA [cerebral vascular 
accident, or a stroke] as the medical condition leading to 
the immediate cause of death.  

Two VA staff physicians who separately reviewed the pertinent 
medical records of the veteran and other documents in his 
claims file, one in October 2004 and the other in August 
2005, both stated that, because no autopsy of the veteran's 
body was performed after his death, it cannot be known 
medically if the veteran had a stroke just prior to his 
death.  

There is no indication in the record and, therefore, no good 
reason to find, that during his final hospitalization from 
May 22, 2004, to June [redacted], 2004, the date of his death, the 
veteran consumed any alcohol or had access to any alcohol.

The private treating family practice physician who filled out 
and signed the veteran's death certificate stated in writing 
in June 2004, not long after the veteran's death, that the 
veteran's service-connected psychiatric disability of PTSD 
"may have been a factor in his underlying alcohol 
dependency."  In support of her claim on appeal, the 
appellant submitted to VA her statement and the written 
statements of other laypersons who knew the veteran during 
his life that he "self-medicated" himself for 
symptomatology of his service-connected PTSD by consuming 
large amounts of alcohol.  Even if that was what the veteran 
had been doing prior to his final admission to a hospital 
during the third week of May 2004, the appellant and those 
who signed the lay statements which are of record in this 
case are not qualified to provide medical opinions on a 
question of medical diagnosis or on a question of medical 
causation, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
so their stated personal belief that his psychiatric 
symptomatology contributed to the veteran's physical death 
has no probative value.  

Furthermore, the private treating family practice physician 
who said in, effect, that PTSD symptoms may have been 
implicated to some degree in the veteran's overuse of 
alcohol, did not state in his written medical opinion that 
alcohol intoxication was a contributory cause of the 
veteran's death.  There is absolutely no competent or 
credible evidence of record that on the day of his death, 
after he had been an inpatient in the community hospital for 
approximately two weeks, or at any time during that final 
hospitalization, the veteran was intoxicated, under the 
influence of alcohol, or, indeed, that he had any alcohol in 
his system.  

In October 2004, after his review of the pertinent medical 
records and other documents in the veteran's claims file, a 
VA staff physician reported that it was likely that the 
veteran died from a combination of aspiration and respiratory 
arrest and he, as a physician, was certain that such cause of 
the veteran's death had no relationship to his PTSD.  A 
second VA staff physician who reviewed the pertinent medical 
records and other documents in the veteran's claims file in 
August 2005 stated that he was in complete and total 
agreement with the opinions and conclusions concerning the 
veteran's death by the VA physician who had considered the 
matter in October 2004.

The June 2004 statement by the private treating family 
practice physician does not contradict or refute any opinion 
or conclusion reported by the two reviewing VA physicians.  
In his statement, the private treating family practice 
physician speculated as to the etiology of the veteran's 
history of heavy drinking/abuse of alcohol, but because there 
is no competent medical evidence of record in this case 
showing that any treating or reviewing physician, to include 
the private family practice physician, has made a medical 
finding that use of alcohol, alcohol in the bloodstream or 
elsewhere in the body, or alcohol intoxication substantially 
or materially contributed to the veteran's death by 
aspiration/asphyxia, the reason or reasons why for many years 
he consumed large amounts of alcohol is/are not relevant to 
the issue on appeal, which is whether a service-connected 
disability was the principal cause or a contributory cause of 
the veteran's death, as those terms are defined in the 
applicable regulation, 38 C.F.R. § 3.312 (2006).  (The 
appellant and her representative have not contended that the 
veteran was entitled to a grant of service connection for any 
disability other than PTSD, and there is no indication in the 
record that he was.)

There is no competent medical evidence of record that the 
veteran's one service-connected disability, PTSD, contributed 
substantially or materially to his death, combined to cause 
his death, or aided or lent assistance to the production of 
his death.  The preponderance of the evidence of record is 
against the appellant's claim of entitlement to service 
connection for the cause of the veteran's death, and 
entitlement to that benefit is not established.  See 
38 C.F.R. §§ 3.159(a)(1), 3.312 (2006); Espiritu, supra.

As the preponderance of the evidence is against the 
appellant's claim, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


